Citation Nr: 1607178	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-21 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in Atlanta, Georgia


THE ISSUE

Entitlement to treatment in the Department of Veterans Affairs (VA) healthcare system without a copayment requirement for the year 2010.  


WITNESSES AT HEARING ON APPEAL

Appellant, C.H., and C.M.


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service in the United States Army from June 1970 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 administrative determination of the VA Health Eligibility Center in Atlanta, Georgia, which changed the Veteran's Priority Group rating and copayment requirement.  The Veteran appealed the adverse actions in this decision and the matter listed above is now before the Board.  

This matter was previously before the Board in May 2015, at which time the Board remanded it for additional procedural and evidentiary development.  As discussed in more detail below, the Board finds that there has been substantial compliance with its May 2015 remand orders and that it may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran and two other witnesses testified before the undersigned Veterans Law Judge sitting at the RO in Little Rock, Arkansas in February 2014.  The Veteran resides in Arkansas.  A transcript of their testimony has been associated with the Veteran's claims file.  


FINDING OF FACT

The Veteran's household income for 2010 exceeded the income threshold for entitlement to treatment in VA's healthcare system without a copayment requirement.  


CONCLUSION OF LAW

The criteria for entitlement to treatment in VA's healthcare system without a copayment requirement in 2010 have not been met.  38 U.S.C.A. §§ 1705, 1710, 1722 (West 2014); 38 C.F.R. §§ 3.262, 3.271, 3.272, 17.36, 17.47 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA is required to furnish hospital care and medical services to any veteran who is unable to defray the expenses of necessary care as determined under 38 U.S.C.A. § 1722(a) (West 2014).  38 U.S.C.A. §§ 1710(a)(2)(G) (West 2014).  A veteran shall be considered unable to defray the expenses of necessary care if his attributable income is not greater than a specified income threshold.  38 U.S.C.A. § 1722. 

The term "attributable income" means the income of a veteran for the calendar year preceding his application for care.  38 U.S.C.A. § 1722(f)(1); 38 C.F.R. § 17.47(d)(4).  For the relevant year in this case, 2010, the VA National Means Test threshold for a nonservice-connected veteran with one dependent, the Veteran's wife, was $35,284.  Furthermore, the Geographic Means Test threshold for a veteran and one dependent for the Veteran's residency location was $30,200 for this year.  

Based on the Veteran's initial report of income for the year 2010, his eligibility for VA healthcare was assessed as being exempt from the copayment requirement.  However, due to financial information ascertain by VA for the year 2010, his total household income was calculated to be $42,747, which was above the National Means Test threshold.  Thus, VA changed his eligibility for VA healthcare to Priority Group 8, which does not exempt a requirement for a copayment.  VA calculated his gross household income, in part, by combining the earnings he and his wife received from Social Security, his wife's employment, and $9,000 from rents received from property rental income.  

In testimony offered during the February 2014 Board hearing, the Veteran contended that his 2010 income of $18,719 should be counted as the only income for VA purposes because that was the income that he and his wife reported to the Internal Revenue Service (IRS) on his 2010 individual income tax return form (Form 1040).  This amount appears to be the taxable income filed with the IRS for 2010.  During the hearing, he contended that the $9,000 figure for rents received from a property should not have been used to calculate his income level for VA purposes because this property did not accumulate any income, and in fact, it was being operated at a loss for that year.  Moreover, he and his wife testified that all of the income from rents received by this property of approximately $825 per month was spent to pay down the mortgage on this property every month.  He also provided evidence that he declared $240 of loss on this property, for which $9,000 was received in rent for the year 2010.  He made similar contentions in a letter received by VA in June 2015.  

In general, all payments of any kind from any source will be counted as income in the 12-month annualization period in which they were received, unless specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. § 1722(f); 38 C.F.R. §§ 3.271(a), 17.47(d)(4).  The provisions of 38 C.F.R. § 3.272 do not include an exception for income garnered from property.  In fact, for VA purposes, including as regards liabilities for healthcare expenses, VA regulations state that "income received from real or personal property owned by the claimant will be counted." 38 C.F.R. § 3.262(k)(2).  Thus, while the Veteran did report a loss on his rental property, and such a loss was apparently accepted by the IRS, the income of $9,000 was received and according to VA regulation, must be counted as part and parcel of the total income for VA purposes.  

The Board acknowledges that the Veteran has reported an adjusted gross income and taxable income below the two Means Test thresholds, and that his taxable income on the IRS Form 1040 for 2010 was less than the Means Test thresholds.  Nevertheless, VA considers gross income from all sources, unless an exclusion is specifically allowed under applicable regulations, which is not the case here.  As such, attributable income for VA purposes may be very different that adjusted gross income or taxable income for IRS purposes.  To the extent that the Veteran may have misunderstood this distinction, his lack of understanding does not constitute a basis for the relief he seeks.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947)) (noting that everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations).

Moreover, during the February 2014 Board hearing, the Veteran alleged that he possessed documentation, which would indicate that in 2010 he and his wife had medical expenses that would reduce the overall amount of income considered by VA.  In this regard, it is noted that "unusual medical expenses," as defined by VA regulation, are to be considered when calculating the Veteran's income for VA purposes.  38 C.F.R. § 3.262(l).  The term unusual means excessive.  It does not describe the nature of a medical condition but rather the amount expended for medical treatment in relationship to the claimant's resources available for sustaining a reasonable mode of life.  Unreimbursed expenditures which exceed 5 percent of the claimant's reported annual income will be considered unusual.  Health, accident, sickness and hospitalization insurance premiums will be included as medical expenses in determining whether the claimant's unreimbursed medical expenses meet the criterion for unusual.  Id. 

In May 2015, the Board remanded the matter on appeal to request from the Veteran the documentation of medical expenses incurred in or paid for services in 2010, which would reduce the overall amount of income considered by VA.  By a May 2015 letter, VA requested such records from the Veteran.  In a letter dated June 17, 2012, but received by VA in June 2015, the Veteran requested 30 additional days to submit medical information and payments of medical treatment for his and his wife's care in 2010.  

Having not received the requested records, VA sent a follow-up letter in November 2015 asking the Veteran to submit proof of 2010 paid out-of-pocket medical expense deductions for him and his wife.  To date, no such records have been associated with his claims file.  The Board emphasizes that the duty to assist is a two-way street.  If the Veteran wishes help in developing his claim, he cannot passively wait in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991).  As the Veteran has not identified or provided the requested information, the Board must decide his claim based on the evidence of record.

As part of the Board's May 2015 remand directives, the Agency of Original Jurisdiction (AOJ) was tasked to obtain copies of billing information for the Veteran regarding medical care afforded at VA facilities in 2010.  Accordingly, the claims file includes an October 2015 VA payment history report, which indicates that he incurred and paid $520 in VA medical expenses from January 1, 2010 to December 31, 2010.  The Board notes that this amount does not qualify as unusual medical expenses as this amount does not equate to more than 5 percent of the Veteran's reported annual income.  Even assuming that this amount can be deducted from his income for 2010, his gross household income of $42,227 ($42,747 minus $520) exceeds the National Means Test threshold of $35,284 and the Geographic Means Test threshold of $30,200 for a Veteran with one dependent for that year.  Thus, the Board finds that the Veteran's household income for 2010 exceeded the income threshold for entitlement to treatment in VA's healthcare system without a copayment requirement.  

The Board is sympathetic to the Veteran's arguments based on equity as to whether a lesser amount than his gross household income should be used to determine if he is qualified for a copayment requirement; however, neither the Board nor the U.S. Court of Appeals for Veterans Claims (Court) is a body which may provide for equitable relief under any circumstances.  See Moffitt v. Brown, 10 Vet. App. 214, 225 (1997) ("[The] Court [and, by extension, the Board] is not a [forum] of equity and cannot provide equitable relief" (citing Harvey v. Brown, 6 Vet. App. 416, 425 (1994)); cf. Suttmann v. Brown, 5 Vet. App. 127, 138 (1993) (holding that the Board lacks jurisdiction to review the Secretary of VA's exercise of 38 U.S.C.A. § 503(a) to provide equitable relief at his discretion).  That is, the Board cannot go above and beyond what is allowed by specific legislative or regulatory directives (i.e. legal mandates) in providing healthcare benefits (e.g. as enumerated in the United States Code and Code of Federal Regulations).  As this is the case in the present matter, equitable relief cannot be granted.  

In sum, the Veteran's gross household income for 2010 exceeded the National Means Test threshold of $35,284 and the Geographic Means Test threshold of $30,200.  Therefore, treatment in the VA healthcare system without a copayment requirement for 2010 is not appropriate.  


Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, with implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326, VA has specific duties to notify and assist claimants in the development of claims.  Because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the fact that the VCAA is not controlling in this matter, the Board has reviewed the case for purposes of ascertaining that the appellant has had a fair opportunity to present arguments and evidence in support of the claim.  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.

The Board remanded the matter on appeal in May 2015 for additional development, including asking the Veteran to submit proof of medical expenses incurred in 2010, associating billing information for medical expenses incurred at VA facilities in 2010, and issuing a supplemental statement of the case (SSOC) if any benefit was denied by the RO.  Accordingly, VA sent letters in May 2015 and November 2015 asking the Veteran to provide records of medical expenses for 2010, associated 2010 VA medical billing records in October 2015, and issued an SSOC in November 2015.  Therefore, the Board finds that there has been substantial compliance with its May 2015 remand directives, and the Board has properly proceeded with the foregoing decision.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).



ORDER

Entitlement to treatment in the VA healthcare system without a copayment requirement for the year 2010 is denied.  




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


